30 So. 3d 658 (2010)
Jason F. HYDE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-808.
District Court of Appeal of Florida, Fourth District.
March 17, 2010.
Carey Haughwout, Public Defender, and Ephrat Livni, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Jason Hyde appeals the revocation of his probation and sentence. Appointed appellate counsel has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Hyde admitted to violating the terms and conditions of his probation. The record, however, does not reflect a written order revoking probation. We affirm the revocation and sentence, but remand for entry of a written order revoking probation and specifying the conditions that Hyde violated. See Smith v. State, 6 So. 3d 116 (Fla. 4th DCA 2009).
Affirmed and Remanded.
HAZOURI, MAY and DAMOORGIAN, JJ., concur.